                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARIUS MARCIUC,                                  Case No. 13-cv-03420-JST
                                                       Plaintiff,
                                   8
                                                                                         ORDER DISMISSING CASE WITH
                                                v.                                       PREJUDICE
                                   9

                                  10    VELOCITY EXPRESS, LLC, et al.,                   Re: ECF No. 37
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s prior order to show cause, ECF No. 37, the Court hereby dismisses

                                  14   this case with prejudice.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 25, 2019
                                                                                     ______________________________________
                                  17
                                                                                                   JON S. TIGAR
                                  18                                                         United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
